Title: From George Washington to Major General Horatio Gates, 2 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 2d June 1778
                    
                    I am favd with yours of the 30th ulto. As there is the greatest probability that the whole Army will move to the Northward, I have desired Genl Knox to write to Colo. Lamb, to halt upon the East side of Hudsons River, at the most convenient place for forage for the Artillery Horses. I think he mentions Litchfeild. Inclosed you have a letter for Colo. Lamb, which please to forward ⅌ Express.
                    I know not what to say respecting Colo. Malcolm. I have not looked upon him as in the service since January last. He then applied for leave of absence, which I refused, as he had been constantly at and near home all the preceding Campaign. Upon this he desired liberty to resign. I referred him to Congress, as I did not chuse to accept his Commission without their concurrence. What Steps he took afterwards I do not know, but he left the Army, and has never been a day with the Regiment since, except once upon a visit. If Congress, in consequence of his application, have not accepted his resignation, and he, in the intended reduction and arrangement of the 16 Battalions should be continued in service, I have no objection to his retaining the command of his Regiment and acting as Deputy Adjt General at the same time: But I cannot oblige myself to send the Regiment to the Northward.
                    The Enemy are still making preparation to evacuate Philada and from all appearances they will march through Jersey. I have matters in such readiness to move, that I flatter myself a strong reinforcement will reach the North River before they can gain Staten Island and make a proper disposition for going up the River, should they have such intentions.
                    Do not omit to send forward the Arms, as the Recruits and Levies  from Jersey and Maryland want them much. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                